Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of October 21,
2015, by and between JP Energy GP II LLC, a Delaware limited liability company
(the “Company”), and Simon Chen (the “Employee”).

WHEREAS, the Employee has been providing services to the Company as an executive
officer of the Company as the Company’s Vice President, Chief Accounting Officer
and Controller;  

WHEREAS, the Employee previously or may in the future enter into one or more
restricted unit or other equity incentive award agreements with the Company, JP
Energy Partners LP (the “Partnership”) and/or their Affiliates (the “Award
Agreements”);

WHEREAS, the Company and the Employee desire to enter into an employment
agreement that governs the terms and conditions of the Employee’s employment
from this date forward;

WHEREAS, pursuant to this Agreement, the Employee shall be employed by the
Company in a confidential and fiduciary relationship, and Confidential
Information (as defined in Section 9.A. hereof) will necessarily be provided to,
communicated to, or acquired by the Employee by virtue of his employment with
the Company; and

WHEREAS, for purposes of this Agreement, “Business” shall mean any business or
activity in which the Company, the Partnership, JP Energy Development LP
(“DevCo”) or any of their subsidiaries or affiliates (collectively, the “JPE
Companies”) is or was engaged (or was actively considering or contemplating
engaging in) at the time of the Employee’s termination, was engaged within the
12 month period prior to the time of Employee’s termination

NOW THEREFORE, based upon the above, the Company agrees to employ the Employee
and the Employee agrees to be employed by the Company in accordance with the
following terms and conditions.

1.Prior Agreements.  Effective as of the date hereof, this Agreement shall
supersede all prior agreements between the Employee and the Company regarding
the terms and conditions of Employee’s employment and severance rights with the
Company and the JPE Companies including, without limitation any employment
agreement or offer letter previously entered into between the Employee and any
JPE Company.  Notwithstanding the foregoing, the grant, vesting and other terms
and conditions of the Employee’s equity awards shall continue to and will be
governed exclusively by the Award Agreements.

2.Term.  This Agreement shall become effective as of the date hereof (the
“Effective Date”) and, subject to the provisions of Section 7 below, shall have
a term that continues through and including the thirty-six (36) month
anniversary of the Effective Date (the “Initial Term”) unless earlier terminated
in accordance with this Agreement. Notwithstanding the foregoing, the Employee’s
employment with the Company may be terminated prior to the expiration of the
Initial Term or any Extension Term in accordance with Section 7 of this
Agreement. 

3.Employment After the Term.  Upon and following any non-extension of the Term
in accordance with Section 2, the Company and the Employee expect that the
Employee will continue to be employed by the Company after the Term on an
at-will basis on such terms and conditions as the Company and the Employee may
then agree, provided that Sections 9 through 21 of this Agreement shall survive
the expiration of the Term, regardless of whether the other provisions of this
Agreement remain in effect, subject to the terms thereof, and regardless of
whether any termination of the Employee’s employment is effected pursuant to
this Agreement. 

4.Duties and Responsibilities.  During the Term of this Agreement, the Employee
shall serve as Vice President, Chief Accounting Officer and Controller of the
Company.  The Employee shall have those responsibilities ordinarily consistent
with his position and those other responsibilities that may be assigned to him
from time to time by the Chief Financial Officer.  The Employee agrees to devote
his full business time, energy and ability to the performance of his duties and
responsibilities under this Agreement, and shall not pursue any other business
activity

 

 

 

 

--------------------------------------------------------------------------------

 



of any type that would materially interfere with his performance of his duties
under this Agreement. 

5.Place of Employment.  The Employee shall perform his duties and
responsibilities under this Agreement at the Company’s offices at 600 E. Las
Colinas Blvd., Suite 2000, Irving, Texas 75039 or, subject to Section 7.E.
hereof, such other location(s) as may be required by the Chief Financial
officer.

6.Compensation and Benefits and Related Matters.  The Company shall pay the
following compensation and benefits to the Employee for all services rendered by
the Employee under the Agreement:

A.Base Salary.  Subject to the terms and conditions set forth herein, including
Section 7, the Company will pay the Employee a base salary at the annual rate of
$300,000 (prorated for any portion of a year in which the Employee is employed
by the Company), which amount shall be paid in equal installments on a bi-weekly
basis at the Company’s regular payroll intervals.  The Employee’s base salary
may be reviewed and adjusted from time to time in the discretion of the Board or
the compensation committee of the Board (the “Committee”). 

 

B.Bonus.  The Employee shall be eligible to receive an annual bonus in
accordance with the Company’s employee incentive bonus plan, as approved by the
Board or the Committee and in effect from time to time.  The Employee shall have
a target bonus equal to 50% of the Employee’s annual base salary (“Target
Bonus”), which target bonus shall be earned based on the attainment of personal
and Company performance goals as established by the Chief Financial Officer or
the Committee in its sole discretion.  Notwithstanding the foregoing, the
Employee’s receipt of any annual bonus shall be conditioned upon the Company
achieving at least 90% of the applicable EBITDA or other performance targets as
determined by the Board or the Committee and as necessary to fund such bonus;
 provided, however, that the Employee’s bonus for the 2015 fiscal year shall be
guaranteed to equal 50% of the Employee’s annual base salary.  The Employee’s
right to receive any annual bonus shall be subject to his continued employment
with the Company through the applicable date of payment, unless otherwise
determined by the Board or the Committee in its discretion or as otherwise set
forth in the Company’s employee incentive bonus plan, as in effect from time to
time.

 

C.Benefits. The Employee shall be eligible to participate in all vacation, group
health, dental, life, 401(k), profit sharing and other insurance and/or benefit
plans that the Company may offer to its employees from time to time and on the
same terms as offered to other similarly situated employees as in effect on and
after the Effective Date.

D.Business Expenses. During the Term, the Company shall reimburse the Employee
for all necessary and reasonable business expenses actually incurred by the
Employee for travel, lodging and food in performing his duties and
responsibilities under this Agreement in accordance with the Company’s expense
reimbursement policies in effect from time to time, provided that the Employee
shall submit documentation of such expenses in a form acceptable to the Company.

7.Termination.  The Company and the Employee shall be free to terminate this
Agreement and the Employee’s employment hereunder as follows:

A.Termination by the Company for Cause.  The Company shall have the right to
terminate for “Cause” immediately.  For purposes of this Agreement, “Cause”
shall mean (i) fraud, embezzlement, or theft against the Company or any of its
affiliates, (ii) any material violation of the Company’s corporate policies or
code of ethics, (iii) any acts involving gross negligence, moral turpitude,
dishonesty or fraud, or that in the good faith opinion of the Company may cause
a material harm to the Company or any of its affiliates, (iv) an unauthorized
disclosure or misuse of any trade secrets or confidential information of the
Company or any of its affiliates, (v) material nonperformance by the Employee of
his duties hereunder, including, without limitation, failing in any material
respect to carry out lawful directions of the Board, and failure to remedy such
nonperformance within ten (10) days following written notice from the Company
specifically identifying the nonperformance and the actions required to cure it,
provided that the Employee shall not be permitted to cure repeated
failures, (vi) willful misconduct by the Employee that is intended to, or
reasonably likely to, in the good faith judgment of the Company, materially
injure the business, prospects, or reputation of the Company or its affiliates
and failure to remedy such misconduct within ten (10) days following written
notice from the Company specifically identifying the misconduct and the actions
required to cure it

2

 

 

 

--------------------------------------------------------------------------------

 



(if such misconduct can be cured), provided that the Employee shall not be
permitted to cure repeated failures, (vii) breach of a fiduciary duty owed to
the Company or any of the material terms or provisions of this Agreement and
failure to remedy such breach within ten (10) days following written notice from
the Company specifically identifying the breach and the actions required to cure
it (if such breach can be cured), provided that the Employee shall not be
permitted to cure repeated failures, (viii) use of illegal drugs at work; and
(ix) material breach of the terms of this Agreement.  Notwithstanding any other
provision of this Agreement, in the event of a termination pursuant to this
Section, the Company shall only be obligated to pay the Employee within thirty
(30) days after the date of Employee’s termination of employment (a) his base
salary through the date of termination, (b) reimbursement for reimbursable
business expenses incurred prior to the date of termination, and (c) such other
benefits and payments to which the Employee may be entitled by law or pursuant
to the benefit plans of the Company then in effect (the amounts described in
clauses (a)-(c), the “Accrued Obligations”).  Notwithstanding the foregoing, any
payment to which the Employee may be entitled pursuant to the benefit plans of
the Company then in effect shall be paid at the time and in the form specified
in such benefit plans.  For the avoidance of doubt, in the event of a
termination under this Section 7.A., the Employee shall not be entitled to any
other payments under this Agreement except as set forth in the immediately
preceding sentence.

B.Disability.  The Company shall have the right to terminate in the event that
the Employee shall be prevented by Disability from substantially performing his
duties and responsibilities hereunder for ninety (90) or more days out of any
one hundred eighty (180) day period.  For purposes of this Agreement,
“Disability” shall mean, at any time the Company or any of its affiliates
sponsors a long-term disability plan for the Company’s employees, “disability”
as defined in such long-term disability plan for the purpose of determining a
participant’s eligibility for benefits, provided, however, if the long-term
disability plan contains multiple definitions of disability, “Disability” shall
refer to that definition of disability which, if the Employee qualified for such
disability benefits, would provide coverage for the longest period of time.  The
determination of whether the Employee has a Disability shall be made by a
physician selected by the Company and reasonably acceptable to the Executive or
his representative(s).  At any time the Company does not sponsor a long-term
disability plan for its employees, Disability shall mean the Employee’s
inability to perform, with or without reasonable accommodation, the essential
functions of the Employee’s position for ninety (90) or more days out of any one
hundred eighty (180) day period as a result of incapacity due to mental or
physical illness as determined by the Board or the Committee in its sole
discretion.  Any refusal by the Employee to submit to a medical examination for
the purpose of determining Disability shall be deemed to constitute conclusive
evidence of the Employee’s Disability. In the event of a termination pursuant to
this Section, the Company shall pay the Employee, as severance pay, on the 30th
day following termination of employment, an amount equal to his base salary that
would have been paid through the end of the third month following the
termination, after which time the Employee’s right (if any) to receive income
continuation shall be determined solely in accordance with the terms and
conditions of the Company’s disability plans and/or any other compensation and
benefit plans then in effect.  For the avoidance of doubt, in the event of a
termination under this Section 7.B., the Employee shall not be entitled to any
other payments under this Agreement except for the Accrued Obligations or as set
forth in the immediately preceding sentence.

C.Death.  In the event of a termination by reason of the Employee’s death, the
Company shall pay to the Employee’s estate, designated beneficiary or legal
representative his base salary through the end of the month in which his death
occurs.  For the avoidance of doubt, in the event of a termination under this
Section 7.C., the Employee shall not be entitled to any other payments under
this Agreement except for the Accrued Obligations or as set forth in the
immediately preceding sentence.

D.Termination by the Company other than for Disability, Death or Cause.  The
Company shall have the right to terminate, other than for Cause, disability or
death, upon thirty (30) days prior written notice to the Employee (or may
terminate immediately and pay the Employee’s base salary for such 30 days in a
lump sum on the 30th day following termination, subject to Employee’s execution
and nonrevocation of a release of claims as described below).  In the event of a
termination pursuant to this Section, in addition to any other payments or
benefits to which the Employee may be entitled under the Company’s benefit plans
then in effect, the Company shall pay to the Employee, (i) his base salary
through the date of termination, and (ii) provided that the Employee executes
within 21 days after termination of employment and does not revoke a general
release of claims against the Company and its affiliates, equityholders,
officers, directors, agents and employees as to employment, benefits and
compensation related claims, in a form acceptable to the Company, an amount (the
“Severance Amount”) equal to one times (1.0x)

3

 

 

 

--------------------------------------------------------------------------------

 



the sum of Employee’s annual base salary as of the date of termination, payable
in a single lump sum within 30 days after the date of termination.  In the event
a severance payment is made under this Section 7.D, the Company will pay to
Employee a monthly payment on the first payroll date of each month equal to the
COBRA cost of continued health and dental coverage under health and dental plans
of the Company pursuant to Section 4980B of the Internal Revenue Code, less the
amount that Employee would be required to contribute for health and dental
coverage if Employee were an active employee, for a period of twelve (12) months
from the termination date; provided, however, that this obligation shall cease
upon Employee’s obtaining new employment that provides Employee with eligibility
for medical benefits without a pre-existing condition limitation (such period is
referred to as the “Benefit Period”).  These payments will commence on the
Company’s first payroll date after the termination date and will continue until
the end of the Benefit Period. For the avoidance of doubt, in the event of a
termination under this Section 7.D., the Employee shall not be entitled to any
other payments under this Agreement except for the Accrued Obligations or as set
forth in the immediately preceding sentence.  For the avoidance of doubt, an
election by the Company not to renew the Term effected by the Company giving the
Executive written notice of non-extension  of the Term no later than sixty (60)
days prior to the expiration of the then-applicable Term in accordance with
Section 2 shall not entitle the Executive to the severance payments and benefits
described in this subsection D, provided, however, that if the Company
terminates the Executive’s employment other than for Cause, disability or death
upon the expiration of the Term, the Executive shall be entitled to receive the
severance payments and benefits described in this subsection D, subject to all
of the terms and conditions described herein. 

E.Termination by the Employee for Good Reason.  The Employee shall have the
right to terminate for “Good Reason” upon thirty (30) days’ prior written
notice.  For purposes of this Agreement, “Good Reason” shall mean (i) the
Company’s material breach of its obligations under this Agreement, including,
without limitation, its obligation to pay salary to the Employee, (ii) a
material and adverse diminution in the Employee’s job duties, responsibilities
or authority, (iii) a change in the location where the Employee is required to
perform his duties and responsibilities which exceeds fifty (50) miles from the
location specified in Section 5 hereof, or (iv) a material reduction in the
Employee’s base salary, it being intended that an individual or aggregate
reduction of more than 10% from the Employee’s prior base salary level shall be
considered material for purposes of this Agreement.  Employee may not resign
Employee’s employment for Good Reason unless (A) Employee gives the Company
written notice of his objection to any event set forth above within 30 days
following such event, (B) such event is not corrected, in all material respects,
by the Company within 30 days following its receipt of such notice, and (C)
Employee resigns his employment with the Company not more than 30 days following
the expiration of the 30-day correction period described in the foregoing
subclause (B).  In the event of a termination pursuant to this Section, in
addition to any other payments or benefits to which the Employee may be entitled
under the Company’s benefit plans then in effect, the Company shall pay to the
Employee, (i) his base salary through the date of termination, and (ii) provided
that the Employee executes within 21 days after termination of employment and
does not revoke a general release of claims against the Company and its
affiliates, equityholders officers, directors, agents and employees as to
employment, benefits and compensation related claims, in a form acceptable to
the Company, an amount equal to one times (1.0x) the sum of Employee’s base
salary as of the date of termination, payable in a single lump sum within 30
days after the date of termination.  In the event a severance payment is made
under this Section 7.E., the Company will pay to Employee a monthly payment on
the first payroll date of each month equal to the COBRA cost of continued health
and dental coverage under health and dental plans of the Company pursuant to
Section 4980B of the Internal Revenue Code, less the amount that Employee would
be required to contribute for health and dental coverage if Employee were an
active employee, for a period of twelve (12) months from the termination date;
provided, however, that this obligation shall cease at the end of the Benefits
Period.  These payments will commence on the Company’s first payroll date after
the termination date and will continue until the end of the Benefit Period. For
the avoidance of doubt, in the event of a termination under this Section 7.E.,
the Employee shall not be entitled to any other payments under this Agreement
except for the Accrued Obligations or as set forth in the immediately preceding
sentence. 

F.Termination by the Employee other than for Good Reason.  The Employee shall
have the right to terminate for any reason other than for Good Reason by
providing thirty (30) days’ prior written notice to the Company; provided that
the Company may then terminate the Employee immediately.  For the avoidance of
doubt, in the event of a termination under this Section 7.F., the Employee shall
not be entitled to any other payments under this Agreement except for the
Accrued Obligations.

 

8.Deemed Resignation.  Any termination of the Employee’s employment with the
Company shall constitute an automatic resignation of the Employee as an officer
of the Company and each JPE Company and an

4

 

 

 

--------------------------------------------------------------------------------

 



automatic resignation of the Employee from the Board (if applicable, and unless
otherwise agreed in writing) and from the board of directors or similar
governing body of any JPE Company and from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which the Company or any JPE Company holds an equity interest and with respect
to which board or similar governing body the Employee serves as the Company’s or
such JPE Company’s designee or other representative.

 

9.Restrictive Covenants and Intellectual Property. 

 

A.Confidential Information. For the purpose of assisting the Employee in
performance of his job requirements and responsibilities with the Company, the
Company shall provide the Employee, during the Term of this Agreement, with some
or all of the following, any and all of which constitute confidential
information of the Company, the Partnership and their respective affiliates,
including, but not limited to, JP Energy Development GP LLC and JP Energy
Development LP (collectively the “Confidential Information”): (a) any and all
trade secrets concerning the business and affairs of the Company, the
Partnership or their respective affiliates, product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current and planned
research and development, current and planned manufacturing and distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, proprietary
technologies, systems, structures, architectures, processes, improvements,
devices, know-how, discoveries, concepts, methods and information of the
Company, the Partnership and their respective affiliates and any other
information, however documented, of the Company, the Partnership and their
respective affiliates that is a trade secret under applicable law; (b) any and
all information concerning the business and affairs of the Company, the
Partnership and their respective affiliates (which includes historical financial
statements, financial projections and budgets, historical and projected sales,
capital spending budgets and plans, the names and backgrounds of key personnel,
contractors, agents, suppliers personnel training and techniques and materials,
and purchasing methods and techniques) however documented; and (c) any and all
notes, analysis, compilations, studies, summaries and other material prepared by
or for the Company, the Partnership and their respective affiliates containing
or based, in whole or in part, upon any information included in the foregoing.
The Employee acknowledges that he will occupy a position of trust and confidence
with the Company during the Term of this Agreement and that he will during the
Term of this Agreement have access to and become familiar with such Confidential
Information.

 

Both during and after termination of employment, whether such termination is
voluntary or involuntary, the Employee hereby agrees not to disclose to any
unauthorized Persons or use for his own account or for the benefit of any third
party any Confidential Information, whether or not such information is embodied
in writing or other physical form or is retained in the memory of the Employee,
without the Company’s prior written consent, unless and to the extent that the
Confidential Information was known to Employee prior to his commencement of
employment with the Company or is or becomes generally known to and available
for use by the public other than as a result of any action by the
Employee.  Notwithstanding the foregoing, if the Employee becomes legally
compelled to disclose Confidential Information pursuant to judicial or
administrative subpoena or process or other legal obligation, the Employee may
make such disclosure only to the extent so required.  The Employee will, as
promptly as possible and in any event (if permitted by law) prior to the making
of such disclosure, notify the Company of any such subpoena, process or
obligation and shall cooperate with the Company in seeking a protective order or
other means of protecting the confidentiality of the Confidential Information.

 

The Employee agrees to deliver to the Company at the time his employment under
this Agreement terminates for any reason, and at any other time the Company may
request, all documents, memoranda, notes, plans, records, reports and other
documentation (and all copies of all of the foregoing), that contain
Confidential Information and any other Confidential Information that the
Employee may then possess or have under his control in transferable form.

B.Noncompetition.  For the period during which the Employee is employed with the
Company or its affiliates and during the Restricted Period, the Employee shall
not, without the prior written consent of the Company, for whatever reason and
with or without cause, either individually or in partnership or jointly or in
conjunction with any person or persons as principal, agent, employee,
stockholder, consultant, programmer, owner, investor, partner or in any other
manner whatsoever (other than a holding of shares listed on a United States
stock exchange or automated quotation system that does not exceed five percent
of the outstanding shares so listed), directly or indirectly, knowingly (a)
engage in the Business or participate in competition with any of the JPE
Companies in

5

 

 

 

--------------------------------------------------------------------------------

 



any state in which (and otherwise within 60 miles of any location where) any JPE
Company engages in the Business or is actively considering engaging in the
Business (which geographic area shall be determined as of the date of the
Employee’s termination with respect to the application of this Section 9.B.
following such termination date), (b) solicit such Business from, or provide
such services to, any of the customers or accounts of the Company or any of its
affiliates or subsidiaries or any JPE Company, or (c) become the employee of, or
otherwise render services to or on behalf of, any enterprise which competes with
the Business.  For purposes of this Agreement, “Restricted Period” means (1)
year following Employee’s termination of employment for any reason, regardless
of whether such termination occurs during the Term. 

C.Nonsolicitation.  For the period during which the Employee is employed with
the Company or its affiliates pursuant to this Agreement and for two (2) years
following Employee’s termination, the Employee shall not, without the prior
written consent of the Company, directly or indirectly, knowingly (a) induce or
attempt to induce any employee or consultant of any of the JPE Companies to
leave the employ or services of any of the JPE Companies, (b) in any way
interfere with the relationship between any of the JPE Companies and any
employee or consultant of any of the JPE Companies, (c) employ, or otherwise
engage as an employee, independent contractor or otherwise, any employee of any
of the JPE Companies, or (d) induce or attempt to induce any customer, supplier,
licensee or business relation of any of the JPE Companies or its affiliates to
cease doing business with any of the JPE Companies, or in any way interfere with
the relationship between any customer, supplier, licensee or business relation
of any of the JPE Companies. 

D.Non-Disparagement.  The Employee agrees that he will not during the Term of
this Agreement or thereafter disparage the Company, the Partnership or any of
their respective affiliates, any of the products, practices or services of the
Company, the Partnership or any of their respective affiliates, or any
directors, officers, managers, employees, agents, representatives, equityholders
or affiliates of the Company or the Partnership, either orally or in writing, at
any time and the Company shall instruct members of the Board and the executive
officers of the Company not to disparage the Employee, either orally or in
writing, at any time; provided, that either party may confer in confidence with
its legal representatives and make truthful statements as required by law or as
required by any applicable rules of professional conduct. 

E. Enforcement. The Employee acknowledges that (a) the Business of the Company
and its affiliates is national in scope and may expand over time; (b) its
products and services related to such Business are marketed throughout the
United States; (c) the Business of the JPE Companies competes with other
businesses that are located throughout the United States; (d) the provisions of
this Section 9 are reasonable and necessary to protect and preserve the
Company’s good will and Confidential Information; (e) this Section 9 is
reasonable with respect to its duration, geographical area and scope; (f) the
terms of this Section 9 are necessary to safeguard the Company’s Confidential
Information; and (g) the Company would be irreparably damaged if the Employee
were to breach this Section 9.  In the event of a breach by the Employee of any
covenant set forth in this Section 9, the term of such covenant with respect to
the Employee will be extended by the period of the duration of such breach. 

The parties hereto agree that, if any court of competent jurisdiction in a final
nonappealable judgment determines that a specified time period, a specified
geographical area, a specified business limitation or any other relevant feature
of this Section 9 is unreasonable, arbitrary or against public policy, then a
lesser time period, geographical area, business limitation or other relevant
feature which is determined to be reasonable, not arbitrary and not against
public policy may be enforced against the applicable party.

The Employee agrees that irreparable damage might occur and that the Company
might not have any adequate remedy at law in the event that any of the
provisions of this Section 9 were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Company shall be entitled to seek an injunction or injunctions to prevent
breaches of this Section 9 and to seek to enforce specifically the terms and
provisions of this Section 9 in any Federal court located in the State of Texas
or in any Texas state court, this being in addition to any other remedy to which
the Company is entitled at law or in equity.  In addition, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of any Federal
court located in the State of Texas or a Texas state court in the event that any
dispute arises out of this Section 9 for which an injunction is sought and (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court.  The Employee
acknowledges that should it become necessary for the Company to file suit to
seek an

6

 

 

 

--------------------------------------------------------------------------------

 



injunction or other equitable remedy to enforce the provisions contained in this
Section 9, and any court of competent jurisdiction awards the Company any
damages and/or an injunction due to the acts of the Employee, then the Company
shall be entitled to recover its reasonable costs incurred in conducting the
suit, including, but not limited to, reasonable attorneys’ fees and expenses.

The Employee further agrees that in the event any of the provisions of this
Section 9 are not performed in accordance with their terms or are otherwise
breached, the Employee shall forfeit all rights to future payments under this
Agreement and shall return to the Company any payments previously made by the
Company pursuant to Section 7.D or 7.E of this Agreement.

F.Intellectual Property.  All rights to developments, discoveries, inventions,
improvements and innovations (including all data and records pertaining thereto)
related to the Business of the Company, whether or not patentable,
copyrightable, registrable as a trademark, or reduced to writing, that Employee
may develop, discover, invent or originate during Employee’s employment with the
Company, either alone or with others and whether or not during working hours or
by the use of the facilities of the Company (“Intellectual Property”), shall be
the exclusive property of the Company.  Employee shall promptly disclose all
Intellectual Property to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. Employee hereby appoints
the Company as Employee’s attorney-in‑fact to execute on Employee’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Intellectual Property.

10.Duty of Loyalty.  The Employee acknowledges that he is a fiduciary of the
Company and owes a duty of loyalty to the Company to perform his duties and
responsibilities under this Agreement in good faith and in the best interests of
the Company and without personal economic conflict.

 

11.Assignment.  This Agreement, and the rights and obligations of the Employee
and the Company hereunder, shall inure to the benefit of and shall be binding
upon the Employee, his heirs and representatives, and upon the Company and its
successors and assigns.  This Agreement may not be assigned by either party,
except that the Company may assign this Agreement to any affiliate of or
successor to the Company. 

 

12.Choice of Law; Venue; Waiver of Jury Trial.  This Agreement shall be
construed and interpreted in accordance with, and all disputes arising under or
related to this Agreement shall be governed by, the laws of the State of
Texas.  Each party to this Agreement hereby consents to the exclusive
jurisdiction and venue of the United States District Court located in Dallas,
Texas and of the State courts located in Dallas, Texas and irrevocably agrees
that all actions or proceedings arising out of or relating to this Agreement
shall be litigated in such courts.  Each party (a) consents to submit himself,
herself or itself to the personal jurisdiction of such courts for such actions
or proceedings, (b) agrees that he, she or it will not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court, and (c) agrees that he, she or it will not bring any such action or
proceeding in any court other than such courts.  Each party accepts for himself,
herself or itself and in connection with such party’s properties, generally and
unconditionally, the exclusive and irrevocable jurisdiction and venue of the
aforesaid courts and waives any defense of forum non conveniens, and irrevocably
agrees to be bound by any non-appealable judgment rendered thereby in connection
with such actions or proceedings.  A copy of any service of process served upon
the parties shall be mailed by registered mail to the respective party except
that, unless otherwise provided by applicable law, any failure to mail such copy
shall not affect the validity of service of process.  If any agent appointed by
a party refuses to accept service, each party agrees that service upon the
appropriate party by registered mail shall constitute sufficient
service.  Nothing herein shall affect the right of a party to serve process in
any other manner permitted by law.  Because disputes arising in connection with
an employment relationship of the type set forth in this Agreement are most
quickly and economically resolved by an experienced and expert person, the
parties desire that their disputes be resolved by a judge applying all
applicable laws as set forth herein. Therefore, each party to this Agreement
hereby waives all rights to trial by jury in any action, suit, or proceeding
brought to resolve any dispute between the parties hereto, whether arising in
contract, tort, or otherwise, arising out of, connected with, related or
incidental to this Agreement, the transactions contemplated hereby and/or the
relationship established between the parties hereunder.

 



7

 

 

 

--------------------------------------------------------------------------------

 



13.Notices.  All notices required by this Agreement shall be in writing and
shall be delivered in person or mailed by certified mail, return receipt
requested, or by a nationally recognized overnight delivery service as follows:

A.If to the Employee:

 

At the address set forth under the Employee’s signature to this Agreement

 

B.If to the Company:



JP Energy GP II LLC

600 E. Las Colinas Blvd, Suite 2000

Irving, Texas 75039

Attn: Legal

Fax:  972-444-0320

 

or to such other address as the Employee or the Company, as applicable, shall
specify in writing given in accordance with this Section 13.

14.Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.  Moreover, if any one or more of the provisions
contained in this Agreement shall be held to be excessively broad as to
duration, activity or subject, such provision shall be construed by limiting or
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.

15.Waiver.  No consent to or waiver of any breach or default in the performance
of any obligation hereunder shall be deemed or construed to be a consent to or
waiver of any other breach or default in the performance of any of the same or
any other obligations hereunder.  No purported waiver hereunder shall be
effective unless it is in writing and signed by the party waiving the breach or
default hereunder.

16.Entire Agreement; Modification.  This Agreement sets forth the entire
agreement and understanding between the Employee and the Company with respect to
the subject matter contained herein, and supersedes any employment agreement or
offer letter previously entered into between the Employee and any JPE Company
and all other prior agreements, arrangements and understandings between them,
whether written or oral, relating to the subject matter hereof.  Notwithstanding
the foregoing, the Award Agreement(s), if any, previously entered into by the
Employee shall remain unchanged by this Agreement and shall continue in full
force and effect according to their terms.  This Agreement may be amended only
by a written instrument signed by the Employee and an authorized representative
of the Company.

17.Headings.  The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

18.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement, and shall become effective when one or
more counterparts have been signed by the Employee and the Company.

19.Consultation with Counsel; No Representations.  The Employee agrees and
acknowledges that he has had a full and complete opportunity to consult with
counsel of his own choosing concerning the terms, enforceability and
implications of this Agreement, and that the Company has made no
representations, warranties, promises or inducements to him concerning the
terms, enforceability or implications of this Agreement other than are as
reflected in this Agreement.

20.Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to

8

 

 

 

--------------------------------------------------------------------------------

 



withhold. The Company shall be entitled to rely on an opinion of counsel if any
questions as to the amount or requirement of withholding shall arise.

21.Defense of Claims.  Employee agrees that, during a period of 48 months after
the date on which Employee’s employment with the Company ceases, Employee will,
upon written request by the Company, cooperate with the Company in the defense
of any claims or actions that may be made by or against the Company or its
affiliates that relate to Employee’s prior areas of responsibility, except if
Employee’s reasonable interests are adverse to such entities in such claim or
action.  The Company agrees to pay or reimburse Employee for all of his
reasonable travel and other direct expenses incurred, or to be reasonably
incurred, to comply with Employee’s obligations under this Section. 

22.409A Compliance.  The intent of the Parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.

Notwithstanding anything in this Agreement to the contrary, any compensation or
benefits payable under this Agreement that is designated under this Agreement as
payable upon Employee’s termination of employment shall be payable only upon
Employee’s “separation from service” with the Company within the meaning of
Section 409A (a “Separation from Service”).

Notwithstanding anything in this Agreement to the contrary, if Employee is
deemed by the Company at the time of Employee’s Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which Employee is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A, such portion of Employee’s benefits shall not be provided to
Employee prior to the earlier of (i) the expiration of the six-month period
measured from the date of Employee’s Separation from Service with the Company or
(ii) the date of Employee’s death.  Upon the first business day following the
expiration of the applicable Section 409A period, all payments deferred pursuant
to the preceding sentence shall be paid in a lump sum to Employee (or Employee’s
estate or beneficiaries), and any remaining payments due to Employee under this
Agreement shall be paid as otherwise provided herein.

To the extent that any reimbursements under this Agreement are subject to
Section 409A, any such reimbursements payable to Employee shall be paid to
Employee no later than December 31 of the year following the year in which the
expense was incurred.  Provided that Employee submits Employee’s reimbursement
request promptly following the date the expense is incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, other than medical expenses referred to in
Section 105(b) of the Code, and Employee’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit.

Employee’s right to receive any installment payments under this Agreement,
including without limitation any continuation salary payments that are payable
on Company payroll dates, shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under Section
409A.  Except as otherwise permitted under Section 409A, no payment hereunder
shall be accelerated or deferred unless such acceleration or deferral would not
result in additional tax or interest pursuant to Section 409A.

[Signature page follows]

 



9

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date first written above.

 



 

 

 

 

 

JP ENERGY GP II LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Patrick Welch

 

 

Name:

Patrick Welch

 

 

Title:

EVP and CFO

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

By:

/s/ Simon Chen

 

 

Name:

Simon Chen

 

 

Address:

4005 Wycliff Avenue

 

 

 

Dallas, TX 75219

 

 

 

 

--------------------------------------------------------------------------------